The opinion of the Court was delivered
Per Curiam.
The question as to what acts are necessary, on the sale of a chattel, to constitute a valid delivery as against third persons, has been frequently considered. It is now well settled that a change of the location of the property is not in all cases essentially necessary. Due regard must be had to the character of the property, the nature of the transaction, the position of the parties and the intended use of the property. If the purchase be in good faith and for a valuable consideration, followed by acts intended to transfer the possession as well as the title, and the vendee assumes such control of the property as to reasonably indicate a change of ownership, the delivery of possession, as matter of law, cannot be declared insufficient: Haynes v. Hunsicker, 26 Pa. St., 58; Chase v. Ralston, 30 Id., 539; Billingsley v. White, 59 Id., 464. No such change of possession as will defeat the fair and honest purpose of the parties is required: Crawford v. Davis, 99 Pa. St., 576. Applying this rule of law to .the facts of the case, it is clear the learned judge correctly held the sale was not fraudulent in law. The quantity of iron, the intended market therefor, and the practical manner of shipping the saíne, the promptness with which it was commenced, as well as the marking of the initial of the purchaser’s name thereon, are sufficient to bring the case within the rule stated. The transaction was open and public. All questions relating to whether there was any fraud in fact, were well submitted to the jury.
We see no error to correct.
Judgment affirmed.